Name: Council Regulation (EEC) No 1699/82 of 24 June 1982 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States (ACP) (1982/83)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 82 Official Journal of the European Communities No L 189/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1699/82 of 24 June 1982 opening , allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the African , Caribbean and Pacific States (ACP) ( 1982/83 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , the Member States represent the following percentages of the imports into the Community from the countries in question of the products concerned : Member States 1979 1980 1981 Benelux 3-71 11-00 4-04 Denmark 1-26 1-35 1-23 Germany 18-67 23-77 24-00 Greece 0-03 0-03 0-03 France 2-20 2-90 1-93 Ireland 1-77 1-46 1-46 Italy 0-36 0-29 0-23 United Kingdom 72-00 59-20 67-08 whereas, in view of these factors of market forecasts for the products in question and of the estimates submitted by certain Member States , quota shares may be fixed approximately at the following percentages : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Protocol 5 annexed to the Second ACP-EEC Convention , signed at Lome on 31 October 1979 ('), provides that products originating in the ACP States which fall within subheading 22.09 C I of the Common Customs Tariff shall , until the entry into force of a common organization of the market in spirits , be allowed into the Community free of customs duties under conditions such as to permit the development of traditional trade flows between the ACP States and the Community and between the Member States ; whereas the Community shall fix each year the quantities which may be imported free of customs duties on the basis of the largest quantities imported annually from the ACP States into the Community in the past three years for which statistics are available , increased by an annual growth rate of 40 % on the market of the United Kingdom and 18 % on the other markets of the Community ; Whereas, having regard to the levels reached by imports of the products concerned into the Commu ­ nity and the Member States during the past three years for which statistics are available, the size of the tariff quota for the period 1 July 1982 to 30 June 1983 should be fixed at 193 178 hectolitres of pure alcohol ; Whereas, during the past three years for which statis ­ tics are available, the corresponding imports by each of Benelux 6-25 Denmark 1-33 Germany 23-18 Greece 0-03 France 2-32 Ireland 1-68 Italy 0-28 United Kingdom 64-93 Whereas an arrangement for using the Community tariff quota based on an allocation between the United Kingdom on the one hand and the other Member States on the other would seem likely to reconcile the application of the growth rates provided for in Protocol 5 with the uninterrupted application of the duty-free entry arrangements in respect of the said quota to all imports of the products concerned into the Member States until the quota is exhausted ; whereas, in order to reflect as closely as possible the actual trends on the markets in the products concerned, allocation of the Community tariff quota(') OJ No L 347, 22 . 12 . 1980 , p . 141 . No L 189/2 Official Journal of the European Communities 1 . 7 . 82 Germany 44 788 Greece 55 France 4 480 Ireland 3 245 Italy 540 Article 3 1 . Member States shall manage the shares allocated to them in accordance with their own arrangements . 2 . The extent to which the Member States have used up their shares shall be determined on the basis of the imports of the products in question , originating in the ACP States, entered for customs clearance under declarations for free circulation . among Member States should be made in accordance with the requirements of the Member Sta'tes ; whereas, in this case , the tariff quota should be allocated among the Member States on the basis of the largest quanti ­ ties imported annually into each Member State during the past three years and taking into account the above ­ mentioned growth rates ; Whereas measures should be laid down to ensure that Protocol 5 is implemented under conditions such as to permit the development of traditional trade flows between the ACP States and the Community and between the Member States ; Whereas, owing to the special character of the products in question and their sensitivity on Commu ­ nity markets, exceptional provision should be made for a method of use based on a single division among Member States ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concer ­ ning the administration of the share allocated to that economic union may be carried out by any one of its members , Article 4 1 . Member States shall inform the Commission each month of imports actually charged against the tariff quota. 2 . The United Kingdom shall take the steps neces ­ sary to ensure that the quantities imported from the ACP States under the conditions laid down in Articles 1 and 2 are restricted to those meeting its domestic consumption requirements . 3 . The Commission shall regularly inform the Member States of the extent to which the tariff quota has been used up . 4 . Where necessary, consultations may be held at the request of a Member State or on the initiative of the Commission . HAS ADOPTED THIS REGULATION : Article 1 From 1 July 1982 to 30 June 1983 , rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States, shall be imported duty free into the Commu ­ nity within the limits of a Community tariff quota of 193 178 hectolitres of pure alcohol . Article 5 Article 2 The Commission shall take all necessary measures, in close cooperation with the Member States , to ensure the implementation of this Regulation . Article 6 1 . The tariff quota referred to in Article 1 shall be divided into two instalments . The first instalment of 125 430 hectolitres of pure alcohol shall be for United Kingdom consumption . The second instalment of 67 748 hectolitres of pure alcohol shall be allocated among the other Member States . 2. The shares of each of the Member States to which the second instalment is allocated pursuant to paragraph 1 shall consist of the following quantities : Council Regulation (EEC) No 1470/80 of 9 June 1980 on the safeguard measures provided for in the Second ACP-EEC Convention (') shall apply in respect of the products covered by this Regulation . Article 7 (hectolitres of pure alcohol) This Regulation shall enter into force on 1 July 1982 . Benelux Denmark 12 070 2 570 (') OJ No L 147, 13 . 6 . 1980 , p . 4 . 1 . 7 . 82 Official Journal of the European Communities No L 189/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1982 . For the Council The President F. AERTS